Citation Nr: 0312199	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  03-03722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Casula, Counsel






REMAND

The veteran served on active duty from July 1954 to July 
1957, and from April 1960 to July 1978.  This case comes to 
the Board of Veterans' Appeals (Board) from a January 2002 RO 
decision which granted service connection and a 10 perent 
rating for tinnitus; the veteran appeals for a higher rating.  

In a February 2003 substantive appeal, the veteran indicated 
he wanted a Board hearing at the RO.  The case must be 
returned to the RO for such a hearing to be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  Accordingly, the case is remanded for 
the following:

The RO should contact the veteran and 
clarify whether he wants an in-person 
Board hearing (i.e., Travel Board 
hearing) at the RO or a Board 
videoconference hearing at the RO.  The 
appropropiate Board hearing at the RO 
should then be scheduled by the RO.  
After necessary action on the Board 
hearing request is completed, the RO 
should return the case to the Board in 
Washington, D.C.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


